F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  AUG 31 1999
                                     TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                       Clerk

 RICHARD TALLEY,

           Plaintiff-Appellant,
 v.                                                             No. 99-2100
 FURR’S MARKET, INC., and NEW                           (D.C. No. CIV-97-1320-JC)
 MEXICO DEPARTMENT OF LABOR,                                    (D. N.M.)

           Defendants-Appellees.



                                  ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       Plaintiff Richard Talley appeals the district court’s dismissal of his pro se

complaint alleging racial discrimination in violation of 42 U.S.C. §§ 1983 & 2000(a)

against Defendants Furr’s Market and the New Mexico Department of Labor. We have

thoroughly reviewed the parties’ briefs, the district court’s orders, and the entire record



       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
before us. We affirm substantially for the reasons stated in the district court’s

Memorandum Opinion and Order dated March 1, 1999.1

       AFFIRMED.

                                                  Entered for the Court,



                                                  Bobby R. Baldock
                                                  Circuit Judge




       1
        Plaintiff’s motion to proceed on appeal in forma pauperis pursuant to 28 U.S.C.
§ 1915(a) is allowed.

                                              2